IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


RICHARD J. ERDLEN, JR.,                  : No. 540 MAL 2017
                                         :
                  Petitioner             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
             v.                          :
                                         :
                                         :
LINCOLN INTERMEDIATE UNIT NO. 12,        :
                                         :
                  Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 23rd day of January, 2018, the Petition for Allowance of Appeal

is DENIED.